—Appeal from order, Supreme Court, New York County (Harold Tompkins, J.), entered November 10, 1998, which, in an action by an insurance salesman against an insurance company for tortious interference with contract, breach of the covenant of good faith and fair dealing and breach of contract, granted defendant’s motion for summary judgment, deemed to be an appeal from the judgment, entered December 16, 1998, dismissing the com*311plaint, and, so considered, the judgment, unanimously affirmed, without costs.
Plaintiffs cause of action for tortious interference with contract was properly dismissed. While the arbitration award suggests that plaintiffs partners failed to properly account to him and to pay commissions due him, there is no evidence that defendant induced them to do so. Plaintiffs claim that defendant did not deal with him in good faith in connection with the 1996 partnership is without merit because the wrongs alleged, regarding distributions and payments and the refusal to allow plaintiff to take his recruits with him, all occurred after his co-agency agreement with defendant automatically terminated upon dissolution of the 1996 partnership. Nor can plaintiff claim that defendant did not deal with him in good faith in connection with the NMP contract, which was terminable at will (see, Murphy v American Home Prods. Corp., 58 NY2d 293, 304-305). Concerning the breach of contract cause of action, plaintiff admits that defendant paid any outstanding commissions to the successor agency, and fails to come forward with any evidence that his claims for additional compensation were not fully addressed in the arbitration against his former partners. Concur—Sullivan, J. P., Tom, Mazzarelli, Saxe and Friedman, JJ.